DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,757,422. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant claims are found in the patented claims, as shown in the table below.

Instant Application
Patent Application
1. An image encoding device that encodes an image, on a coding unit-by-coding unit basis, comprising: 





a predictive residual encoder that performs an orthogonal transformation process and a quantizing process on a differential image between the image to be encoded and the generated predictive image to generate a residual coefficient; and 

a coefficient code string generator that, 

















in a first mode, variable-length-codes the residual coefficient to generate a coefficient code string, and, 









in a second mode, directly uses the differential image to generate a coefficient code string without the orthogonal transformation process and the quantizing process being performed, wherein 

indicating whether the first mode or the second mode is applied for the current coding unit and the syntax is included in a syntax of the coding unit outside of a syntax of the prediction unit.
wherein each coding unit is within a picture and has a data size smaller than a data size of the picture, said device comprising: 

current coding unit; 

a predictive residual encoder that performs an orthogonal transformation process and a quantizing process on a differential image between the image to be encoded and the generated predictive image to generate a residual coefficient; and 

a coefficient code string generator that, 

determines, based on the residual coefficient, whether there is a possibility that an amount of code that is to be generated by coding the current coding unit will exceed a predetermined value; selects a first mode when it is determined that there is no possibility that the amount of code that is to be generated by coding the current coding unit will exceed the predetermined value, and selects a second mode when it is determined that there is the possibility that the amount of code that is to be generated by coding the current coding unit will exceed a predetermined value; 

in the first mode, variable-length-codes the residual coefficient to generate a coefficient code string, 

generates a syntax of the coding unit including mode information indicating that the first mode has been applied to the coding unit, and includes the generated syntax in the syntax of the coding unit outside of a syntax of the prediction unit, and 

in the second mode, directly uses the differential image to generate a coefficient code string without the orthogonal transformation process and the quantizing process being performed, generates 

indicating that the second mode has been applied to the coding unit, and includes the generated syntax in the syntax of the coding unit outside of the syntax of the prediction unit.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, is invoked.


As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image encoding device that encodes, a predictive encoder that generates, a predictive residual encoder that performs, a coefficient code string generator that … variable-length codes in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2011/0150072) in view of Sole Royals et al. (US 2012/0224640, hereinafter Sole).
Regarding claim 1, Han image encoding device that encodes an image (see “Input Image” in fig. 2), on a coding unit-by-coding unit basis (e.g. see ¶ [0059]; see “unit block” in ¶ [0061]), comprising: a predictive encoder (see 22 in fig. 2) that generates a predictive image (e.g. see “intra prediction” in ¶ [0011]), on a prediction unit-by-prediction unit basis, for a current coding unit using predictive information (e.g. see “motion estimation” in ¶ [0011]), the prediction unit being included in the coding unit (e.g. see “unit block” in ¶ [0061]); a predictive residual encoder that performs an orthogonal transformation process and a quantizing process (see 24 in fig. 2) on a differential image between the image to be encoded and the generated predictive image to generate a residual coefficient (e.g. see ¶ [0023]); and a coefficient code string generator (see generated “flag” string in fig. 2) that, in a first mode (see “bypass flag is not set to 1” in ¶ [0008]), variable-length-codes the residual coefficient to generate a coefficient code string (see 22, 24 and 26 in fig. 2), and, in a second mode (see “bypass is set to 1” in ¶ [0008]), directly uses the differential image to generate a coefficient code string without the orthogonal transformation process and the quantizing process being performed (see 24 bypassed in fig. 2), wherein a syntax of the current coding unit includes mode information indicating whether the first mode or the second mode is applied for the current coding unit (e.g. see ¶ [0008]). 
Although Han discloses the syntax associated with the coding unit, it is noted that Han does not provide the detail on the location of the syntax.
However, Sole discloses a lossy and lossless encoding mode wherein the location of the syntax each coding unit are in the coding units (e.g. see ¶ [0022], [0089]) and the syntax of the coding units is outside of a syntax of the prediction unit (see ¶ [0064]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Sole teachings of syntax location into Han syntax signaling for the benefit of compatibility with various industries video standard of signaling syntax for proper encoding and decoding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.   Narroschke et al. (US 20080225947) discloses lossy and lossless encoding mode.
2.   Youn et al. (US 20080151999) discloses bypassing transform and quantization step.
3.   Sole et al. (US 20120082232) discloses entropy coding with context model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571) 270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485